DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saijo et al. (U.S. Patent Application 20080031495).

In regards to claim 1, Saijo teaches an imaging device [Fig. 1; e.g. image authenticating apparatus
a camera [Fig. 1; e.g. camera unit, 0059-0060] that captures an image [e.g. detected image, 0058-0060] of a portion of a living body [e.g. palm or fingers of the person, 0058-0060] to take in the image; 
a display [Fig. 1; e.g. image display unit, 0059, 0066] that displays a first display image [Fig. 1; e.g. detected image, 0057-0060] and a second display image [Fig. 1; e.g. target image, 0057-0060] with being superimposed on each other [Fig. 10; e.g. a state of display made at the recommended position where the detected image 6 matches the target image 8, thus in the optimum state to be ready for being taken in the detected image 6, 0102], the first display image being based on the image taken in by the camera [Fig. 10; e.g. the detected image is of the person’s hand including its palm, 0102], the second display image including guidance regarding a way to place the portion of the living body in a prescribed position [Fig. 10; e.g. the target image includes the shape of the outline of the hand corresponding to the recommended position, 0102]; 
at least one memory [Fig. 1; e.g. memory unit, 0062, 0064, 0065] configured to store instructions [Fig. 1; e.g. various programs, 0062, 0064, 0065]; and 
at least one processor [Fig. 1; e.g. host CPU, 0065] configured execute the instructions to: 
determine whether the portion of the living body is placed in the prescribed position [Fig. 10-12; e.g. detecting when the detected image matches the target image at the optimum state, 0102-0104]; and 
until it is determined that the portion of the living body is placed in the prescribed position, cause the camera to newly capture and take in a new e.g. the camera continues to capture the photographed subject until the detected image matches the target image at the recommended position, 0102-0104].

In regards to claim 4, Saijo teaches the imaging device according to claim 1 wherein the at least one processor is configured execute the instructions to change a color [e.g. distinctive color, 0102] of the second display image when a display mode [e.g. image authentication mode, 0102] in the display is changed.

In regards to claim 5, Saijo teaches the imaging device according to claim 1, wherein the portion of the living body includes a physical feature portion [e.g. palm, 0138] for biometric authentication [e.g. image authentication, 0095-0096]; and the second display image includes a mask image that masks at least a part of the physical feature portion [Fig. 12; e.g. when the hand of the user is too close to the camera, the outline masks part of the physical feature portion such as the palm, 0104].

In regards to claim 6, Saijo teaches the imaging device according to claim 1, wherein the portion of the living body is a fingertip portion [Fig. 10-12; e.g. the fingers include the fingertips, 0102].

In regards to claim 7, Saijo teaches the imaging device according to claim 1, 
wherein the at least one processor is configured execute the instructions to [see rejection of claim 1 above]: 
cause the display to display the guidance in a first display mode when it is determined that the portion of the living body is not placed at the prescribed position [Fig. 11, 12; e.g. When the photographed subject is too far or too close from the camera, the detected image does not match the target image. A prompt is displayed to the user to adjust the distance between the photographed subject and the lens of the camera, 0102-0104]; and 
cause the display to display the guidance in a second display mode different from the first display mode when it is determined that the portion of the living body is placed at the prescribed position [Fig. 10; e.g. a state of display made at the recommended position where the detected image 6 matches the target image 8, thus in the optimum state to be ready for being taken in the detected image, 0102].

In regards to claim 8, the claim recites similar limitations as claim 1 but in method form.  Therefore, the same rationale as claim 1 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo et al. (U.S. Patent Application 20080031495) as applied to claim 1 above, and further in view of Asano (U.S. Patent Application 20080112597).

In regards to claim 2, Saijo does not explicitly teach the imaging device according to claim 1, wherein determining whether the portion of the living body is placed in the prescribed position comprises determining that the portion of the living body is placed at the prescribed position when a quality value of the image captured by the camera is equal to or greater than a predetermined threshold value.
e.g. finger, 0065-0069] is placed at the prescribed position [e.g. outline of the finger to show the position of the finger when it was registered, 0069] when a quality value [e.g. correlation value, 0071-0073] of the image [e.g. image data of the extracted blood vessel pattern, 0070] captured by the camera is equal to or greater than a predetermined threshold value [e.g. greater than or equal to a predetermined threshold, 0070-0073].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Saijo’s imaging device with the features of determining that the portion of the living body is placed at the prescribed position when a quality value of the image captured by the camera is equal to or greater than a predetermined threshold value in the same conventional manner as taught by Asano because Asano provides a biometric identification that can prevent leaks of the verification object's pattern data without being equipped with a physical guide section [0017, also see 0003-0008].

In regards to claim 3, Saijo does not explicitly teach the imaging device according to claim 2, wherein the first display image is an image in which an infrared component is cut off.
However, Asano teaches the imaging device according to claim 2, wherein the first display image is an image in which an infrared component is cut off [Fig. 10A, 10B; e.g. when not emitting the near infrared rays to the finger, the image pickup section just receives visible rays representing the finger, 0103-0104].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612